                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 03, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

MARTHA THURMOND,                            §
                                            §
         Plaintiff,                         §
VS.                                         §   CIVIL ACTION NO. 4:19-CV-4610
                                            §
CREDIT CONTROL, LLC,                        §
                                            §
         Defendant.                         §

                                        ORDER

       Before the Court is Defendant Credit Control, LLC’s letter requesting a pre-

motion conference for leave to file a motion to dismiss. Dkt. 10. The Court finds that a

pre-motion conference is not necessary and grants Credit Control leave to file its motion

to dismiss by Friday, February 14, 2020. Response and reply deadlines will fall

according to the Federal Rules of Civil Procedure and the Local Rules for the Southern

District of Texas.

       SIGNED this day 3rd day of February, 2020.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




1/1
